hON REHEARING
We grant rehearing to consider Allstate Insurance Company’s arguments that the trial court judgment ordering it to produce all records concerning its dealings with Rimkus Consulting Group is overly broad because the Rimkus Consulting Group works with Allstate' in at least five different states, an argument not raised by Allstate in its original writ application.
Considering the evidence that Rimkus is not a local company, as we found in our original disposition, we now amend our disposition to grant the writ in part, limiting the discovery to Allstate’s dealings with Rimkus Consulting Group in the State of Louisiana. In all other respects, relief is denied.